Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 1 of 10 Page ID #:699

                      UNITED STATES COURT OF APPEALS
                                                                         FILED
                             FOR THE NINTH CIRCUIT
                                                                         JUL 17 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    JOAQUIN ANDRES ACOSTA,                         No. 19-55812

                 Plaintiff - Appellant,
                                                   D.C. No. 5:18-cv-00369-CJC-ADS
     v.                                            U.S. District Court for Central
                                                   California, Riverside
    UNITED STATES OF AMERICA; et
    al.,                                           ORDER

                  Defendants - Appellees.


          A review of this court's docket reflects that the filing and docketing fees for

  this appeal remain due. Within 21 days after the date of this order, appellant shall

  pay to the district court the $505.00 filing and docketing fees for this appeal and

  file in this court proof of such payment or file in this court a motion to proceed in

  forma pauperis.

          The filing of a motion to proceed in forma pauperis will automatically stay

  the briefing schedule under Ninth Circuit Rule 27-11.

          The Clerk shall serve a Form 4 financial affidavit on appellant.

          If appellant fails to comply with this order, this appeal may be dismissed by

  the Clerk for failure to prosecute. See 9th Cir. R. 42-1.
Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 2 of 10 Page ID #:700

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Cyntharee K. Powells
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 3 of 10 Page ID #:701



                        UNITED STATES COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

                         INSTRUCTIONS for Form 4.
        Motion and Affidavit for Permission to Proceed in Forma Pauperis

    Use Form 4 or an equivalent financial declaration to ask the court to waive the
    filing fees for an appeal or petition for review in any civil case.

    For criminal and habeas corpus cases, use Form 23 CJA Financial Affidavit
    instead of Form 4 to request a fee waiver or to ask for appointment of counsel.

    x Answer all questions on the form even if the answer is “0” or “N/A” (not
      applicable).
    x Include your case number and sign the form. You do not need to have the form
      notarized.
    x Do not include your Social Security number.

    If you are a self-represented party who is not registered for electronic filing, mail
    the completed form to: U.S. Court of Appeals for the Ninth Circuit, P.O. Box
    193939, San Francisco, CA 94119-3939.

    To file Form 4 electronically, use the electronic document filing type “Motion for
    Any Type of Relief” and “motion to proceed in forma pauperis” as the relief.

    How to prepare fill-in forms for filing:
       x If you have Adobe Acrobat or another tool that lets you save completed forms:
         1. Complete the form.
         2. Print the completed form to your PDF printer (File > Print > select Adobe
             PDF or another PDF printer listed in the drop-down list).
       x If you do not have Adobe Acrobat or another tool that lets you save completed
         forms:
         1. Complete the form.
         2. Print the completed form to your printer.
         3. Scan the completed form to a PDF file.
    Note: The fill-in PDF version of the form is available on the court’s website at
    http://www.ca9.uscourts.gov/forms/.

                                Do not file this instruction page
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
  Form 4 Instructions                                                                           Rev. 12/01/18
Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 4 of 10 Page ID #:702



                        81,7('67$7(6&28572)$33($/6
                             )257+(1,17+&,5&8,7
    )RUP0RWLRQDQG$IILGDYLWIRU3HUPLVVLRQWR3URFHHGLQ)RUPD3DXSHULV
        Instructions for this form: http://www.ca9.uscourts.gov/forms/form04instructions.pdf

   WK&LU&DVH1XPEHU V

   &DVH1DPH
   $IILGDYLW LQ VXSSRUW RI PRWLRQ , VZHDU XQGHU SHQDOW\ RI SHUMXU\ WKDW , DP
   ILQDQFLDOO\ XQDEOH WR SD\ WKH GRFNHW DQG ILOLQJ IHHV IRU P\ DSSHDO , EHOLHYH P\
   DSSHDOKDVPHULW,VZHDUXQGHUSHQDOW\RISHUMXU\XQGHU8QLWHG6WDWHVODZVWKDW
   P\DQVZHUVRQWKLVIRUPDUHWUXHDQGFRUUHFW86&86&

   6LJQDWXUH                                                             'DWH

   7KHFRXUWPD\JUDQWDPRWLRQWRSURFHHGLQIRUPDSDXSHULVLI\RXVKRZWKDW\RX
   FDQQRWSD\WKHILOLQJIHHVDQG\RXKDYHDQRQIULYRORXVOHJDOLVVXHRQDSSHDO
   3OHDVHVWDWH\RXULVVXHVRQDSSHDO attach additional pages if necessary




                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   )RUP                                               1                                        Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 5 of 10 Page ID #:703
For both you and your spouse, estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.



                                           $YHUDJHPRQWKO\DPRXQWGXULQJ
                                                                                              $PRXQWH[SHFWHGQH[WPRQWK
                                                 WKHSDVWPRQWKV

           ,QFRPH6RXUFH                           <RX                   6SRXVH                   <RX             6SRXVH

(PSOR\PHQW                                                                                              


6HOI(PSOR\PHQW                                                                                         

,QFRPHIURPUHDOSURSHUW\
                                                                                                        
 VXFKDVUHQWDOLQFRPH

,QWHUHVWDQG'LYLGHQGV                                                                                  


*LIWV                                                                                                   


$OLPRQ\                                                                                                 


&KLOG6XSSRUW                                                                                           

5HWLUHPHQW VXFKDVVRFLDOVHFXULW\
                                                                                                        
SHQVLRQVDQQXLWLHVLQVXUDQFH

'LVDELOLW\ VXFKDVVRFLDOVHFXULW\
                                                                                                        
LQVXUDQFHSD\PHQWV

8QHPSOR\PHQW3D\PHQWV                                                                                   


3XEOLF$VVLVWDQFH VXFKDVZHOIDUH                                                                      


2WKHU VSHFLI\                                                                                          


727$/0217+/<,1&20(                                                                                   




                              Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                         2                                               Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 6 of 10 Page ID #:704
List your employment history for the past two years, most recent employer first.
   (Gross monthly pay is before taxes or other deductions.)

                                                                                   'DWHVRI              *URVV0RQWKO\
          (PSOR\HU                               $GGUHVV
                                                                                  (PSOR\PHQW                    3D\

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R



List your spouse's employment history for the past two years, most recent employer first.
   (Gross monthly pay is before taxes or other deductions.)


                                                                                   'DWHVRI              *URVV0RQWKO\
          (PSOR\HU                               $GGUHVV
                                                                                  (PSOR\PHQW                    3D\

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R




                           Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                      3                                                Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 7 of 10 Page ID #:705

How much cash do you and your spouse have?

Below, state any money you or your spouse have in bank accounts or in any other financial institution.
                                                                                                            $PRXQW<RXU6SRXVH
    )LQDQFLDO,QVWLWXWLRQ               7\SHRI$FFRXQW                   $PRXQW<RX+DYH
                                                                                                                   +DV

                                                                                                       


                                                                                                       


                                                                                                       


                                                                                                       


If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must attach a
statement certified by the appropriate institutional officer showing all receipts, expenditures, and balances
during the last six months in your institutional accounts. If you have multiple accounts, perhaps because
you have been in multiple institutions, attach one certified statement of each account.


List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishing.

           +RPH                               9DOXH                       2WKHU5HDO(VWDWH                       9DOXH



                                                                                                       




   0RWRU9HKLFOH0DNH <HDU                    0RGHO                     5HJLVWUDWLRQ                       9DOXH


                                                                                                        


   0RWRU9HKLFOH0DNH <HDU                    0RGHO                     5HJLVWUDWLRQ                       9DOXH


                                                                                                        




                            Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                       4                                                   Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 8 of 10 Page ID #:706

                                    2WKHU$VVHWV                                                            9DOXH



                                                                                                  



                                                                                                  



                                                                                                  



State every person, business, or organization owing you or your spouse money, and the amount owed.

       3HUVRQRZLQJ\RXRU\RXUVSRXVH                     $PRXQWRZHGWR\RX                    $PRXQWRZHGWR\RXUVSRXVH



                                                                                            



                                                                                            



                                                                                            



State the persons who rely on you or your spouse for support. If a dependent is a minor, list only the initials
and not the full name.

                   1DPH                                          5HODWLRQVKLS                                $JH




                           Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                      5                                                Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 9 of 10 Page ID #:707
Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

                                                                                                   <RX        6SRXVH

5HQWRUKRPHPRUWJDJHSD\PHQW LQFOXGHORWUHQWHGIRUPRELOHKRPH                                        

$UHUHDOHVWDWHWD[HVLQFOXGHG"             <HV         1R

,VSURSHUW\LQVXUDQFHLQFOXGHG"             <HV         1R

8WLOLWLHV HOHFWULFLW\KHDWLQJIXHOZDWHUVHZHUDQGWHOHSKRQH                                        

+RPHPDLQWHQDQFH UHSDLUVDQGXSNHHS                                                                     

)RRG                                                                                                     

&ORWKLQJ                                                                                                 

/DXQGU\DQGGU\FOHDQLQJ                                                                                 

0HGLFDODQGGHQWDOH[SHQVHV                                                                              

7UDQVSRUWDWLRQ QRWLQFOXGLQJPRWRUYHKLFOHSD\PHQWV                                                     

5HFUHDWLRQHQWHUWDLQPHQWQHZVSDSHUVPDJD]LQHVHWF                                                   

,QVXUDQFH QRWGHGXFWHGIURPZDJHVRULQFOXGHGLQPRUWJDJHSD\PHQWV

   +RPHRZQHU VRUUHQWHU V                                                                             

   /LIH                                                                                                

   +HDOWK                                                                                              

   0RWRU9HKLFOH                                                                                       

   2WKHU                                                                                               

7D[HV QRWGHGXFWHGIURPZDJHVRULQFOXGHGLQPRUWJDJHSD\PHQWV 

   6SHFLI\                                                                                               




                              Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                         6                                          Rev. 12/01/2018
   Case 5:18-cv-00369-CJC-ADS Document 101 Filed 07/17/19 Page 10 of 10 Page ID #:708

                                                                                                  <RX        6SRXVH

,QVWDOOPHQWSD\PHQWV

   0RWRU9HKLFOH                                                                                      

   &UHGLW&DUG QDPH                                                                                  

   'HSDUWPHQW6WRUH QDPH                                                                             

$OLPRQ\PDLQWHQDQFHDQGVXSSRUWSDLGWRRWKHUV                                                        

5HJXODUH[SHQVHVIRUWKHRSHUDWLRQRIEXVLQHVVSURIHVVLRQRUIDUP
                                                                                                        
DWWDFKGHWDLOHGVWDWHPHQW

2WKHU VSHFLI\                                                                                          

                                              727$/0217+/<(;3(16(6                                    

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during
the next 12 months?    <HV      1R
   ,I<HVGHVFULEHRQDQDWWDFKHGVKHHW

Have you spent—or will you be spending—any money for expenses or attorney fees in connection with this
lawsuit?    <HV     1R

   ,I<HVKRZPXFK"

Provide any other information that will help explain why you cannot pay the docket fees for your appeal.




State the city and state of your legal residence.

&LW\                                                                  6WDWH



<RXUGD\WLPHSKRQHQXPEHU H[


<RXUDJH                         <RXU\HDUVRIVFKRROLQJ




                             Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                        7                                          Rev. 12/01/2018
